Citation Nr: 0013628	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  99-02 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the residuals of a head 
injury.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1960 to 
September 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.    



FINDING OF FACT

There is no competent medical evidence of a current diagnosis 
of residuals of a head injury.  


CONCLUSION OF LAW

The appellant's claim for service connection for the 
residuals of a head injury is not well grounded. 38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The appellant's service medical records are negative for any 
complaints or findings of a head injury.  The appellant's 
separation examination, dated in September 1962, shows that 
at that time, in response to the question as to whether the 
appellant had ever had or if he currently had any frequent or 
severe headaches, or cramps in his legs, the appellant 
responded "no."  The appellant's head, face, neck, scalp, 
and upper and lower extremities were all clinically evaluated 
as normal.  

Outpatient treatment records from the VA Medical Center 
(VAMC) in West Los Angeles, from June 9, 1997 to June 21, 
1997, are negative for any complaints or findings of any 
residuals of a head injury.  

In February 1998, the appellant filed a claim for entitlement 
to service connection for the residuals of a head injury.  At 
that time, he stated that in 1961, he was aboard the USS St. 
Paul when he injured his head.  The appellant also indicated 
that in 1967, he underwent an operation at the Kaiser Medical 
Center in Hollywood, California.  He noted that his current 
symptoms included a back condition, "nerve in left leg or 
numb[ness]," and headaches.  According to the appellant, he 
was taking medication three times a day for pain.  

In the appellant's substantive appeal, dated in February 
1999, the appellant stated that during service, he was 
assigned to the USS St. Paul from April 1960 to March 1962.  
The appellant indicated that on one occasion during that 
period of time, he suffered a head injury aboard the ship.  
He noted that he received medical treatment and that three 
stitches were required to close the wound.  The appellant 
also submitted a statement from a fellow ship mate, Mr. 
G.R.M., dated in January 1999.  Mr. M. indicated that in 
approximately February 1962, the appellant was hit on the 
head and had to receive stitches.  According to Mr. M., he 
was not with the appellant at the time of the accident.  The 
appellant further submitted a copy of one of his personnel 
records.  The record reflects that the appellant was assigned 
to the USS St. Paul from April 1960 to March 1962.  

In a correspondence from the RO to the Kaiser Permanente 
Hospital, dated in February 1999, the RO requested that 
Kaiser send any records pertaining to treatment for the 
appellant from approximately 1967.  In March 1999, Kaiser 
responded that additional information was necessary before 
any relevant records could be located.  At that time, Kaiser 
indicated that the appellant's Kaiser medical record number 
was needed in order to conduct the search. 


II.  Analysis

The threshold question to be answered is whether the 
appellant has presented evidence sufficient to justify a 
belief by a fair and impartial individual that his claim for 
service connection for the residuals of a head injury is 
well-grounded; that is, a claim which is plausible and 
capable of substantiation.  See 38 U.S.C.A. § 5107(a); Chelte 
v. Brown, 10 Vet. App. 268, 270 (1997) (citing Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990)).  If the claim is not 
well grounded, the appeal must fail and there is no further 
duty to assist in developing the facts pertinent to the 
claim.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 
1997).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober, 126 F.3d at 1468 (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim must be presumed.  Robinette v Brown, 8 Vet. App. 
69, 75 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To summarize, the appellant contends that during service, he 
injured his head.  The appellant maintains that at that time, 
he received three stitches.  He states that he currently 
suffers from residuals of his head injury and that his 
symptoms include a back condition and headaches.  In this 
regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, when the determinative issues involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not show that the appellant possesses medical expertise, 
nor is it contended otherwise.  Therefore, his opinion that 
his claimed residuals of a head injury are related to an in-
service head injury, is not competent evidence.  

The Board recognizes that the evidence of record includes a 
lay statement from Mr. M., one of the appellant's ship mates 
who had served with him aboard the USS St. Paul.  To whatever 
extent such statement is offered to establish that the 
appellant has current residuals of a head injury which are 
related to his claimed in-service head injury, such statement 
does not constitute competent, and hence, probative evidence 
with respect to the issue under consideration.  As a lay 
person without medical expertise, Mr. M. is not qualified to 
offer evidence that requires medical knowledge such as a 
diagnosis or opinion as to the cause of a disability.  See 
Espiritu, 2 Vet. App. at 492, 494; Grottveit, 5 Vet. App. at 
91, 93.  

In the instant case, the Board notes that there is no 
competent medical evidence showing a current medical 
diagnosis of residuals of a head injury, nor has it been 
reported that such evidence exists, so as to give rise to a 
duty under 38 U.S.C.A. § 5103(a).  The appellant's service 
medical records are negative for any complaints or findings 
of a head injury.  In addition, the appellant's separation 
examination, dated in September 1962, shows that at that 
time, in response to the question as to whether the appellant 
had ever had or if he currently had any frequent or severe 
headaches, or cramps in his legs, the appellant responded 
"no."  The Board further notes that the appellant's head, 
face, neck, scalp, and upper and lower extremities were all 
clinically evaluated as normal.  Moreover, outpatient 
treatment records from the West Los Angeles VAMC, from June 
9, 1997 to June 21, 1997, are negative for any complaints or 
findings of any residuals of a head injury.  

The Board recognizes that while the appellant contends that 
he injured his head during service, a review of his service 
medical records is negative for any complaints or findings of 
a head injury.  However, the Board observes that even 
accepting as true the appellant's contention that he injured 
his head during service, there is still no competent medical 
evidence of a current diagnosis of residuals of a head 
injury.  Therefore, because the appellant has not presented 
competent medical evidence of the current existence of any 
residuals of a head injury, this claim must be denied as not 
well grounded.  In the absence of proof of a present 
disability, there can be no valid claim.  Caluza, 7 Vet. App. 
498; Brammer v. Derwinski, 2 Vet. App. 223 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  Here the question as 
to whether the appellant currently has any residuals of a 
head injury necessarily involves a medical diagnosis.  
Accordingly, competent medical evidence is required.  As no 
competent medical evidence is of record showing a current 
diagnosis of residuals of a head injury, this claim must be 
denied as not well grounded.  

The Board further notes that although in Kaiser's March 1999 
correspondence to the RO, Kaiser indicated that the 
appellant's Kaiser medical record number was needed in order 
to conduct any further search, the evidence of record is 
negative for any request from the RO to the appellant for his 
Kaiser medical record number.  However, the Board does not 
find that obtaining the appellant's Kaiser medical record 
number and associating the requested records with the claims 
file is in order at this time since there is no indication 
that those records would contain any information that is 
relevant - that is, there is no indication that the records 
refer to a current diagnosis of residuals of a head injury, 
which can be related to service.  The Board observes that as 
previously stated, the appellant indicated that he underwent 
an operation at Kaiser in 1967, approximately 33 years ago.  
When there is no showing of the relevance of outstanding 
records, there is no duty to assist.  See Counts v. Brown, 6 
Vet. App. 473 (1994).  Further, the Board is not on notice of 
any other records that might make the claim well grounded.  
Robinette v. Brown, 8 Vet. App. 69 (1995).

The Board recognizes that this claim is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the appellant's claim on the merits, while the Board 
has concluded that the claim is not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well grounded analysis."  See Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).  Likewise, the Board finds that the RO 
has advised the appellant of the evidence necessary to 
establish a well grounded claim.  Robinette, 8 Vet. App. at 
77-78.


ORDER

Entitlement to service connection for the residuals of a head 
injury is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

